Citation Nr: 0715415	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant timely filed a substantive appeal of a 
September 8, 2003 rating decision.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from 
February 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). In 
that decision, the RO denied service connection for a right 
ankle condition and left heel spur. Subsequent to September 
2005 Board remand, the case was remanded to the VA Appeals 
Management Center (AMC) for further development.  In April 
2006, the AMC issued a Statement of the Case denying service 
connection for a left heel spur. 


FINDINGS OF FACT

1.  The appellant was notified on September 8, 2003 that his 
claim for VA compensation benefits was denied.

2.  The appellant submitted a notice of disagreement with the 
September 8, 2003 decision on November 7, 2003, and the AMC 
issued a statement of the case on April 20, 2006.

3.  The appellant has not filed a substantive appeal.



CONCLUSION OF LAW

A substantive appeal of the September 8, 2003 decision was 
not timely filed, and the Board does not have jurisdiction to 
review that decision.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims service connection for left heel spur 
formation, which he contends is related to service.  He filed 
a claim for VA benefits in September 4, 2002, which the RO 
denied on September 8, 2003.  The appellant submitted a 
notice of disagreement with the September 8, 2003 rating 
decision on November 7, 2003.  The RO issued a statement of 
the case on March 3, 2004, however, the RO failed to include 
the issue of service connection for left heel spur formation.  
The appellant filed a substantive appeal to all issues listed 
in the statement of the case on May 6, 2004.  On September 
20, 2005 the Board remanded the claim for issuance of a 
statement of the case regarding the issue of service 
connection for left heel spur formation.  See Manlincon v. 
West, 12 Vet. App. 238 (1999)

A statement of the case regarding the issue of service 
connection for left heel spur formation was mailed to the 
appellant's address of record on April 20, 2006.  The cover 
letter to the statement of the case notified the appellant 
that to perfect his appeal in this matter he must file a 
substantive appeal; notified him of what the substantive 
appeal must contain; advised him of the time limits (60 days 
from mailing of the letter or one year from mailing of the 
notice of the determination appealed) for filing the 
substantive appeal; and informed him of the requirements for 
requesting an extension of time to file his substantive 
appeal.  The appellant had until June 21, 2006 to submit a 
timely response or substantive appeal.  The appellant has not 
submitted a substantive appeal, nor has he requested an 
extension of the time period for filing a substantive appeal.  
See 38 C.F.R. § 20.303.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20. 200, 20.202. 

The appellant did not submit his substantive appeal within 
60 days of the issuance of the statement of the case on April 
20, 2006.  The Board finds, therefore, that a substantive 
appeal of the September 8, 2003 decision was not timely 
filed, that the September 8, 2003 decision is final, and that 
the Board does not have jurisdiction of an appeal regarding 
whether new and material evidence has been received to reopen 
the previously denied claim. 


Duty to Notify and Assist

It remains unsettled whether the duty to notify and assist 
applies, and if so, to what extent, in a case where the law 
is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  However, under the present circumstances the Board 
concludes that VA notification requirements are satisfied. In 
the April 2006 cover letter to the statement of the case, the 
RO notified the appellant of the time requirements for filing 
a substantive appeal. A January 2007 letter informed the 
appellant that he had not complied with these time limits and 
informed him of his appellate rights with regard to the 
determination that his that his appeal was untimely. 
Additionally, a January 2007 statement of the case informed 
the appellant of the reason his substantive appeal was not 
timely filed. As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the appellant would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted. See 38 U.S.C.A. §  5103A. The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record and the date the aforementioned 
evidence was received. 


ORDER

A substantive appeal of the September 8, 2003 rating decision 
was not timely filed; the appeal is dismissed.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


